DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to applicant initiated interview on 9/16/2021. Claims 1, 3, 5-15 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of JP2019-099748, filed 5/28/2019. The assignee of record is RICOH COMPANY, LTD. The listed inventor(s) is/are: ARAKI, SHIGEO.
Response to Arguments
Applicant’s arguments filed 6/29/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telus (“WebEx-User Guide Cloud Connected Audio Service Meeting Centre Version 0.9”, Telus Business, February 19, 2018, retrieved from https://assets.ctfassets.net/1zi7brhrgm30/1v8MBy17gswG6mu0qeqyoM/ce2128f82392f0fdf232038f15b26281/WebEx_UserGuide_FINAL.PDF on 12/31/2020, hereinafter NPLTel) in view of Suzuki et al. (US 20170178225 A1, published 6/22/2017; hereinafter Suz), and further in view of Tokita et al. (US 20060085271 A1, published 4/20/2006; hereinafter Tok).
For Claim 1, NPLTel teaches an information processing apparatus comprising: circuitry configured to: detect one or more users using the information processing apparatus (NPLTel Page 21 Fig. 26 see status of user names Paolo Moretti green and Judy Roberts red status markers on left hand side next to their presented names. Also please see NPLTel Page 13 Fig. 18, thank you); and 
notify each user of remote service connection destination information required for connecting to a remote service using notification destination information for sending notification to the user associated with each detected user (NPLTel Page 21 Fig. 26 “Join WebEx meeting” with URL and phone number).
NPLTel does not explicitly teach acquire notification destination information of each user, by accessing a user information server that manages the destination information of each user, the notification destination information being information indicating a destination to which notification is to be sent, the user information server being different from the information processing apparatus, and notify using the notification destination information acquired from the user information server; wherein the circuitry is further configured to acquire the detected user's schedule information including the remote service connection destination information from an external service provided by an external service system that is provided outside the information processing apparatus by accessing the external service 
However, Suz teaches acquire notification destination information of each user, by accessing a user information server that manages the destination information of each user, the notification destination information being information indicating a destination to which notification is to be sent, the user information server being different from the information processing apparatus (Suz ¶ 0139 EC server 10 also identifies, from user information managed by itself, an owner of the image forming apparatus to which the notification is to be sent, and obtains information of that notification destination.
Please see Fig. 7 s701 through s706 and related description), and notify using the notification Pdestination information acquired from the user information server (Suz ¶ 0141 EC server 10 issues a notification of promotion to the user who has been identified as the notification destination. This notification of promotion is issued using the e-mail address described in step S707. It will be assumed that this e-mail address can be referenced on the mobile terminal 50 owned by the user. 
Please see Fig. 7 s708 below- thank you:
    PNG
    media_image1.png
    510
    768
    media_image1.png
    Greyscale
).
NPLTel and Suz are analogous art because they are both related to network notifications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the notification techniques of Suz with the system of NPLTel to provide promotion notifications to users email addresses (Suz ¶ 0141).
NPLTel-Suz does not explicitly teach wherein the circuitry is further configured to acquire the detected user's schedule information including the remote service connection destination information from an external service provided by an external service system that is provided outside the information processing apparatus by accessing the external service system from the information processing apparatus by using external service settings information associated with the user for accessing the external service system.
However, Tok teaches wherein the circuitry is further configured to acquire the detected user's schedule information including the remote service connection destination information from an external (Tok fig. 7, service provider comprising schedule generating unit 204. Also see paragraph 192, the schedule generating unit 204 determines the timing for providing the content data to the user side, generates the schedule based upon the determination, and the service provider 2 controls transmission of the content data according to the schedule.,,paragraph 213, The service provider 2 performs search processing according to the query from the STB 11, and in the event that determination is made that the service provider 2 has any schedules which specify the STB 11 as a destination device, the service provider 2 transmits the schedule which specifies the STB 11 as a destination device to the STB 11...fig, 27, steps 232-234, paragraph 241-249, the service provider 2 determines whether or not the schedule generating unit 204 stores the schedule corresponding to the device ID received from the device on the user side. Specifically, while the schedule generating unit 204 stores the multiple schedules having a data configuration as shown in FIG. 22, the service provider 2 refers to the field of “destination device ID" within the data of the schedule, and determines whether or not any destination device ID stored in the schedules matches the device ID received from the device on the user side.,, in Step S234, and the detected schedule is read out from the schedule generating unit 204 so as to be transmitted to the device which has made a query for the schedule.)
Tok and NPLTel-Suz are analogous art because they are both related to scheduling.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the scheduling techniques of Tok with the system of NPLTel-Suz because enabling scheduling feature allow user to receive content on the date/time that he wishes to receive it, preventing one from receiving one when he is not using the device.
For Claim 3, NPLTel-Suz-Tok teaches the information processing apparatus of claim 1, wherein the remote service connection destination information is included in user information of the user associated with the detected user (NPLTel Page 21 Fig. 26 shows user names and destination information within one display).
For Claim 5, NPLTel-Suz-Tok teaches the information processing apparatus of claim 4, wherein the circuitry is further configured to: 
connect to the remote service based on the remote service connection destination information (NPLTel Page 13 Fig. 18 the destination information, meeting number, password, phone number are within the outlook display); 
cause the user to select a schedule for using the information processing apparatus from the schedule information of the user (NPLTel Page 13 Fig. 18 start time, end time along with scheduling aspects such as appointment button, scheduling assistant button and so on); and
connect to the remote service based on the remote service connection destination information stored for each schedule in the schedule information of the user selected by the user (NPLTel Page 22 Fig. 28 Add to Calendar button).
For Claim 6, NPLTel-Suz-Tok teaches the information processing apparatus of claim 5, wherein the circuitry is further configured to notify an invitee of the schedule using the information processing apparatus selected by the user stored in the schedule information of the user of the remote service connection destination information (NPLTel Page 22 Fig. 28, please see screen shot below, thank you:

    PNG
    media_image2.png
    760
    639
    media_image2.png
    Greyscale

).

For Claim 7, NPLTel-Suz-Tok teaches the information processing apparatus of claim 5, wherein the circuitry is further configured to: 
accept a selection of whether to connect the information processing apparatus to the remote service based on the remote service connection destination information (NPLTel Page 22 Fig. 27 Accepted WebEx Meeting Invitation – Productivity Tool Calendar View); and 
when a selection to connect the information processing apparatus to the remote service is accepted, connect to a remote service based on the remote service connection destination information (NPLTel Page 23 Fig. 30 audio and video connection and entering meeting).
For Claim 8, NPLTel-Suz-Tok teaches the information processing apparatus of claim 5, wherein the circuitry is further configured to: accept a selection of whether to connect the information processing apparatus to the remote service based on the remote service connection destination information (NPLTel Page 23 joining the meeting); and 
when a selection not to connect the information processing apparatus to the remote service is accepted, display a method of displaying a screen of a terminal operated by the user on the information processing apparatus (NPLTel Pages 25-26 Fig. 32 invite and remind icon on main screen of Fig. 32).
For Claim 9, NPLTel-Suz-Tok teaches the information processing apparatus of claim 1, wherein the circuitry is further configured to accept a selection of the user to be notified of the remote service connection destination information among the detected users (NPLTel Pages 22 Fig. 28 “Add to Calendar”).
For Claim 10, NPLTel-Suz-Tok teaches the information processing apparatus of claim 1, wherein the remote service connection destination information includes a URL of the connection destination of the remote service (NPLTel Page 21 Fig. 26 “Join WebEx meeting” with URL and phone number).
For Claim 11 the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 12 the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPLTel-Suz-Tok as applied to claim 1, and further in view of Kritt et al. (US 20070222747 A1, published 9/27/2007; hereinafter Kri).
For Claim 13, NPLTel-Suz-Tok teaches the information processing apparatus of claim 1, NPLTel-Suz-Tok does not explicitly teach wherein the user's schedule information includes information indicating when the user is scheduled to have a remote meeting.
However, Kri teaches wherein the user's schedule information includes information indicating when the user is scheduled to have a remote meeting (Kri Claim 6 wherein the set of markups on the whiteboard associated with the presentation page are created by a first active user, and further comprising: transferring control of a markup capture to a second active user at a remote meeting location, wherein one or more additional user input layers are captured in association with the presentation page.).
Kri and NPLTel-Suz-Tok are analogous art because they are both related to scheduling.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the scheduling techniques of Kri with the system of NPLTel-Suz-Tok for recognizing and capturing whiteboard markup layers in relation to a projected image (Kri ¶ 0002).
For Claim 14, NPLTel-Suz-Tok teaches the information processing apparatus of claim 8, NPLTel-Suz-Tok does not explicitly teach wherein the circuitry is configured to display the method of displaying the screen of the terminal operated by the user on the information processing apparatus by at least one of directly connecting the information processing apparatus and the terminal via a cable and connecting the information processing apparatus and the terminal via a web browser.
However, Kri teaches wherein the circuitry is configured to display the method of displaying the screen of the terminal operated by the user on the information processing apparatus by at least one of directly connecting the information processing apparatus and the terminal via a cable and connecting the information processing apparatus and the terminal via a web browser (Kri Claim 6 wherein the set of markups on the whiteboard associated with the presentation page are created by a first active user, and further comprising: transferring control of a markup capture to a second active user at a remote meeting location, wherein one or more additional user input layers are captured in association with the presentation page.).
Kri and NPLTel-Suz-Tok are analogous art because they are both related to scheduling.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the scheduling techniques of Kri with the system of NPLTel-Suz-Tok for recognizing and capturing whiteboard markup layers in relation to a projected image (Kri ¶ 0002).
For Claim 15, NPLTel-Suz-Yin teaches the information processing apparatus of claim 1, NPLTel-Suz-Tok does not explicitly teach wherein the information processing apparatus includes an electronic whiteboard.
However, Kri teaches wherein the information processing apparatus includes an electronic whiteboard (Kri Claim 6 wherein the set of markups on the whiteboard associated with the presentation page are created by a first active user, and further comprising: transferring control of a markup capture to a second active user at a remote meeting location, wherein one or more additional user input layers are captured in association with the presentation page.).
Kri and NPLTel-Suz-Tok are analogous art because they are both related to scheduling.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the scheduling techniques of Kri with the system of NPLTel-Suz-Tok for recognizing and capturing whiteboard markup layers in relation to a projected image (Kri ¶ 0002).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20160373542 A1- Abstract, A management system includes a web server configured to communicate with a plurality of external devices each stores management data of one or more network devices, and an application server configured to process management data stored in a storage system capable of storing data and management data transferred from the web server. In response to the reception of an acquisition request of connection information used for transmitting the management data from the external devices, the web server acquires information indicating a type of the external device based on the content of the acquisition request. The web server creates connection information including information indicating a storage destination of the management data determined by using the acquired information indicating a type of the external device. The web server transmits a response including the created connection information in response to the acquisition request.
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446